Citation Nr: 1718825	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  06-00 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), that, in pertinent part, awarded service connection for headaches, cervical spine and right shoulder disabilities.  The Veteran timely appealed the assigned initial disability ratings for those disabilities.

The Veteran testified at a Board hearing before the undersigned in August 2013; a transcript of that hearing is associated with the claims file.

The case was initially before the Board in September 2013, at which time the Board dismissed the Veteran's cervical spine and right shoulder increased disability rating claims, and awarded a 50 percent disability rating for the Veteran's service-connected headaches throughout the appeal period.  Consequently, those issues are considered final and will no longer be discussed in this decision.  

Additionally, in September 2013, the Board took jurisdiction over the claim of entitlement to a TDIU as intertwined with the increased disability rating claims on appeal at that time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded that claim for additional development.  The TDIU claim has been returned to the Board.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Initially, the Board reflects that the Veteran has been assigned a 50 percent disability rating for the headaches disability since June 23, 2003-the date following her discharge from service.  However, for the period of June 23, 2003, through February 25, 2005, the Veteran's combined disability rating is only 60 percent; beginning February 25, 2005, the Veteran's combined evaluation is 70 percent.  The Board notes that the Veteran does not meet the schedular criteria for assignment of a TDIU in the first instance until February 25, 2005, although she is eligible for assignment of TDIU on an extra-schedular basis prior to that date.  See 38 C.F.R. § 4.16 (2016).  

In the Board's September 2013 Remand, the Board requested that the Veteran be afforded a VA examination.  The case has been returned to the Board without any attempt to schedule the Veteran for VA examinations of her service-connected disabilities, as previously requested.  Although the Veteran was incarcerated for a period during the pendency of the appeal, she was released in July 2015 prior to this case being readjudicated in a December 2016 Supplemental Statement of the Case  and being returned to the Board.  While the absence of scheduling the Veteran for the requested examination would typically require a remand to the AOJ in order to comply with the Board's previous remand instructions (see Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order)), it has recently been held that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one (see 38 C.F.R. § 4.16 (a) (2016); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013)).  Nonetheless, the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of her service-connected disabilities on her ordinary activities, to include her employability.  38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Additionally, the Board requested that the Veteran be provided with appropriate notice.  The AOJ sent the Veteran notice in a November 2014 letter, although later evidence demonstrates that she was incarcerated at that time; the Board cannot presume that she ever received the November 2014 letter.  Consequently, after the Veteran was released in July 2015, the AOJ sent the Veteran another notice letter in June 2016.  The June 2016 letter, however, is not legally adequate.  Consequently, proper notice should be provided to the Veteran on remand.  

Furthermore, on remand, the Veteran should be asked to provide additional information regarding her education and work experience since her discharge from service, to include any time she spent in school, workstudy, or working.  

Also, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, prior to the TDIU issue being returned to the Board, the AOJ should refer the case to the Director of Compensation for an appropriate opinion under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ send the Veteran appropriate notice with respect to her claim of entitlement to a TDIU.  Such notice must be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AOJ ask the Veteran to provide detailed information regarding her education and work history/experience since discharge from service in June 2003, including periods she was in school, performing workstudy, employed, or unemployed, as specifically as possible.

3.  The AOJ obtain any and all VA treatment records from the San Diego and Las Vegas VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

4.  The AOJ shall afford the Veteran a VA Social Industrial Survey to ascertain the impact of all her service-connected disabilities on her ordinary activities, to include employability. 

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of her service-connected disabilities on her ordinary activities, to include employability, taking into consideration level of education, special training, and previous work experience, but not age or any impairment caused by non-service-connected disabilities.  A complete rationale shall be given for all opinions and conclusions expressed.

5.  After completion of the above VA examinations, the AOJ shall refer this case to the Director of Compensation for an opinion regarding extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

